EXHIBIT 10.2

KORN/FERRY INTERNATIONAL PERFORMANCE AWARD PLAN

NOTICE OF DIRECTOR RESTRICTED STOCK UNIT AWARD

 

Grantee’s Name:

   «First_Name» «Last_Name»

You have been granted Restricted Stock Units (the “Units” or individually a
“Unit”) payable in shares of Common Stock of the Company (the “Shares”), subject
to the terms and conditions of this Notice of Director Restricted Stock Unit
Award (the “Notice”), the Korn/Ferry International Performance Award Plan, as
amended from time to time (the “Plan”) and the Director Restricted Stock Unit
Award Agreement (the “Agreement”) attached hereto. Capitalized terms used in
this Notice and not otherwise defined shall have the same meanings as set forth
in the Plan.

 

Date of Award

   «Grant_Date»

Total Number of Units Awarded

   «NUMBER_OF_UNITS_To_nearest_10»

Vesting Schedule:

Subject to the Grantee’s continued service as a member of the Board and other
limitations set forth in this Notice, the Agreement and the Plan, the Units will
“vest” in accordance with the following schedule:

100% of the Total Number of Units Awarded shall vest on the day before the next
annual meeting of the Company’s stockholders that follows the Grant Date.

For each Unit that vests in accordance with the terms hereof, one Share shall be
issuable to the Grantee following the vesting of such Unit (subject to any
election to defer payment by the Grantee as provided in Section 6 of the
Agreement). The Grantee shall not acquire or have any rights as a stockholder of
the Company by virtue of the Agreement (or the Award evidenced hereby) until the
Shares issuable pursuant to this Award are actually issued and delivered to the
Grantee in accordance with the terms of the Plan and the Agreement. No
fractional Shares shall be issued with respect to the vesting of the Units.
Notwithstanding the foregoing, the Units subject to this Notice will be subject
to accelerated vesting and payment in the event of a Change in Control Event as
provided in Section 7(b) of this Agreement.



--------------------------------------------------------------------------------

Grantee: «Last_Name»ELD First_Name «First_Name»

Termination of Employment; Forfeiture:

Vesting shall cease upon the date of termination of the Grantee’s continued
service as a member of the Board for any reason, including death or Total
Disability. If the Grantee’s continued service as a Board member terminates for
any reason when the Grantee holds any unvested Units, such unvested Units shall
be forfeited and no Shares shall be issued with respect to such forfeited Units.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

Korn/Ferry International
a Delaware corporation By:   LOGO [g71770img001.jpg] Gary D. Burnison Title:  
Chief Executive Officer and Director

 

2



--------------------------------------------------------------------------------

Grantee: «Last_Name»ELD First_Name «First_Name»

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUED SERVICE AS A DIRECTOR OF THE COMPANY
(NOT THROUGH THE ACT OF BEING ELECTED OR APPOINTED, BEING GRANTED THIS AWARD OR
ACQUIRING UNITS HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF GRANTEE’S SERVICE WITH THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH THE COMPANY’S RIGHT TO INCREASE
OR DECREASE THE COMPENSATION OF THE GRANTEE FROM THE RATE IN EXISTENCE AT ANY
TIME.

 

3



--------------------------------------------------------------------------------

Grantee: «Last_Name»ELD First_Name «First_Name»

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Sections 12 and 17 of the Agreement. The Grantee further agrees
to notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated: ______________________   Signed:     

 

4



--------------------------------------------------------------------------------

KORN/FERRY INTERNATIONAL PERFORMANCE AWARD PLAN

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Grant of Units. Korn/Ferry International, a Delaware corporation (the
“Company”), hereby awards to the Grantee (the “Grantee”) named in the Notice of
Director Restricted Stock Unit Award (the “Notice”), the Total Number of
Restricted Stock Units (the “Units” or individually a “Unit”) payable in shares
of Common Stock of the Company (the “Shares”) as set forth in the Notice,
subject to the Notice, this Director Restricted Stock Unit Award Agreement (this
“Agreement”) and the terms and provisions of the Company’s Performance Award
Plan, as amended from time to time (the “Plan”), which is incorporated herein by
reference. Capitalized terms used in this Notice and not otherwise defined shall
have the same meanings as set forth in the Plan.

2. Consideration. The Units have been granted to the Grantee principally for
past services and in consideration for past services and continued service with
the Company.

3. Transfer Restrictions. Except as expressly provided in Section 1.9 of the
Plan, the Units granted to the Grantee hereunder, and the Shares subject thereto
(and any right or interest therein), may not be sold, transferred by gift,
pledged, hypothecated, or otherwise transferred or disposed of by the Grantee
prior to the issuance of Shares pursuant to Section 6. Any attempt to transfer
Units or Shares in violation of this Section 3 will be null and void and will be
disregarded.

4. Termination of Employment; Forfeiture. Vesting shall cease upon the date of
termination of the Grantee’s continued service as a member of the Board for any
reason, including death or Total Disability. If the Grantee’s continued service
as a Board member terminates for any reason when the Grantee holds any unvested
portion of the Units, such unvested Units shall be forfeited as of the
applicable termination date without payment of any Shares or any other
consideration by the Company and without any other action by the Grantee, or the
Grantee’s beneficiary or personal representative, as the case may be.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Grantee shall have no
rights as a stockholder of the Company, no dividend rights (except as expressly
provided in Section 5(b) with respect to dividend equivalent rights) and no
voting rights, with respect to the Units and any Shares underlying or issuable
in respect of such Units until such Shares are actually issued to and held of
record by the Grantee. No adjustments will be made for dividends or other rights
of a holder for which the record date is prior to the date of issuance of the
Shares.

(b) Dividend Equivalent Rights Distributions. As of any date that the Company
pays an ordinary cash dividend on its Common Stock, the Company shall pay the
Grantee an amount equal to the per-share cash dividend paid by the Company on
its Common Stock on such date multiplied by the number of Units remaining
subject to this Award as of the related dividend

 

5



--------------------------------------------------------------------------------

Grantee: «Last_Name»ELD First_Name «First_Name»

 

payment record date. No such payment shall be made with respect to any Units
which, as of such record date, have either been paid pursuant to Section 6 or
forfeited pursuant to Section 4.

6. Timing and Type of Payment. The Company shall issue to the Grantee one Share
for each Unit that vests pursuant to the terms of this Agreement as soon as
practicable after the vesting date. Notwithstanding the foregoing sentence, the
Grantee may elect, on a form and in a manner prescribed by the Committee, to
defer any such payment of vested Units, provided that such election must be made
prior to the time the Award is granted and any such deferral of payment must
comply with any applicable requirements of Section 409A of the Code. The Grantee
shall have no further rights with respect to any Units that are so paid or that
terminate pursuant to Section 4.

7. Adjustments; Change in Control.

(a) Adjustments Upon Specified Events. The Committee may accelerate vesting of
the Units in such circumstances as it, in its sole discretion, may determine. In
addition, upon the occurrence of certain events relating to the Company’s stock
contemplated by Section 6.2.1 of the Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Committee shall make adjustments
if appropriate in the number of Units then outstanding and the number and kind
of securities that may be issued in respect of the Award. No such adjustment
shall be made with respect to any ordinary cash dividend for which dividend
equivalent rights may be paid pursuant to Section 5(b).

(b) Acceleration Upon Change in Control. Notwithstanding any other provision
herein, in the event of a Change in Control Event, any Units that are then
outstanding and unvested shall become fully vested and shall be paid to the
Grantee immediately prior to such event.

8. Withholding of Taxes. Subject to Section 6.4 of the Plan, upon any
distribution of Shares in respect of the Units, the Company shall automatically
reduce the number of Shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then Fair Market Value (as
determined in accordance with the applicable provisions of the Plan), to satisfy
any withholding obligations of the Company with respect to such distribution of
Shares at the minimum applicable withholding rates. In the event that the
Company cannot legally satisfy such withholding obligations by such reduction of
Shares, or in the event of a cash payment or any other withholding event in
respect of the Units, the Company shall be entitled to require a cash payment by
or on behalf of the Grantee and/or to deduct from other compensation payable to
the Grantee any sums required by federal, state or local tax law to be withheld
with respect to such distribution or payment.

9. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, the Grantee acknowledges
that: (i) the Grantee’s participation in the Plan is voluntary; (ii) the value
of the Award is an extraordinary item which is outside the scope of any
employment contract with the Grantee; (iii) the Award is not part of normal or
expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination,

 

6



--------------------------------------------------------------------------------

Grantee: «Last_Name»ELD First_Name «First_Name»

 

redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and the Grantee will not be entitled to
compensation or damages as a consequence of the Grantee’s forfeiture of any
unvested portion of the Award as a result of the Grantee’s termination of
service with the Company for any reason; and (iv) in the event that the Grantee
is not a direct employee of Company, the grant of the Award will not be
interpreted to form an employment relationship with the Company and the grant of
the Award will not be interpreted to form an employment contract with the
Grantee’s employer or the Company. The Company shall be under no obligation
whatsoever to advise the Grantee of the existence, maturity or termination of
any of the Grantee’s rights hereunder and the Grantee shall be responsible for
familiarizing himself or herself with all matters contained herein and in the
Plan which may affect any of Grantee’s rights or privileges hereunder.

10. Company Authority. Any question concerning the interpretation of this
Agreement, the Notice or the Plan, any adjustments required to be made under the
Plan, and any controversy that may arise under the Plan or this Agreement shall
be determined by the Company (including any person(s) to whom the Company has
delegated its authority) in its sole and absolute discretion. Such decision by
the Company shall be final and binding.

11. Undertaking. The Grantee hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Grantee or the Grantee’s interest pursuant to
the express provisions of this Agreement.

12. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California (as permitted by Section 1646.5 of the California Civil
Code, or any similar successor provision) without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties. Should any provision of the Notice or this Agreement be determined
by a court of law to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.

13. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
the Grantee and the Grantee’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

14. Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by the Grantee or other subsequent transfers by the
Grantee of any Shares issued hereunder, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions that may be
necessary in

 

7



--------------------------------------------------------------------------------

Grantee: «Last_Name»ELD First_Name «First_Name»

 

the absence of an effective registration statement under the Securities Act of
1933, as amended, covering the Award and/or the Shares and (c) restrictions as
to the use of a specified brokerage firm or other agent for such resales or
other transfers. Any sale of the Shares must also comply with other applicable
laws and regulations governing the sale of such Shares.

15. Information Confidential. As partial consideration for the granting of the
Award, the Grantee agrees that he or she will keep confidential all information
and knowledge that the Grantee has relating to the manner and amount of his or
her participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Grantee’s
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.

16. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

17. Dispute Resolution. The provisions of this Section 17 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Central District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of Los Angeles) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 17 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

18. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

 

8



--------------------------------------------------------------------------------

Grantee: «Last_Name»ELD First_Name «First_Name»

EXHIBIT A

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Director Restricted Stock
Unit Award Agreement by Korn/Ferry International, the undersigned, the spouse of
«First_Name» «Last_Name», the Participant named therein, do hereby agree to be
bound by all of the terms and provisions thereof, the terms and conditions
attached thereto, and those set forth in the Plan.

 

          Signature of Spouse     Date        Print Spouse’s Name    

[DECLARATION BELOW TO BE COMPLETED BY UNMARRIED INDIVIDUALS]

I, ___________________________, the undersigned, hereby declare that I am not
married as of the date hereof.

 

              Name:         Date:

 

9